I concur in what is said in the foregoing as to the effect of the opinions heretofore filed in this case. Further consideration of the case, however, has made me very doubtful of the correctness of the judgment annulling the order of the railroad commission, especially in view of our limited powers of review under the constitution of this state. The importance of the questions presented is such that I would prefer to see further consideration given the case by the court before the decision becomes final, and therefore I do not concur in the order denying a rehearing.